Citation Nr: 0932128	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating of greater than 30 percent 
for dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from July 1973 
to April 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in St. Louis, Missouri.  


FINDING OF FACT

Throughout the period of this appeal, the Veteran's 
dermatitis has manifested by coverage of less than 5 percent 
of exposed areas and less than 10 percent of unexposed areas; 
corresponding treatment has included use of multiple topical 
steroids but no recent systemic treatment.


CONCLUSION OF LAW

The criteria for an increased rating of greater than 30 
percent for dermatitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2003 
letter expressly told her to provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in December 2003 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the December 2003 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that she provide enough information for the RO to 
request records from any sources of information and evidence 
she identified, as well as what information and evidence 
would be obtained by VA, namely, records such as medical 
records, employment records, and records from other Federal 
agencies.  

The Board observes that the December 2003 letter was sent to 
the Veteran prior to the March 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was not informed how VA establishes a disability 
rating and effective date in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  However, the Board 
finds this error to be nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the Board has concluded that a preponderance of the 
evidence is against the Veteran's claim.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on this notice should not prevent a Board decision.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the Veteran that she must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on her 
employment and daily life.  Further, if the diagnostic code 
under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by her demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on her employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the Veteran was provided pertinent information 
in VCAA notice cited above and in the February 2005 statement 
of the case.  Cumulatively, the Veteran was informed that the 
applicable diagnostic code under which the Veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by her 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on her 
employment and daily life (such as a specific measurement or 
test result).  Additionally, the Veteran was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code.  Examples of pertinent medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation were also provided.  

Although some of the pertinent information described above 
was provided in the February 2005 statement of the case and 
not in a separate notice letter, the Board finds that notice 
is nevertheless sufficient because the Veteran demonstrated 
actual knowledge of the information provided.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  In this case, the Veteran demonstrated 
actual knowledge of the criteria necessary to establish an 
increased rating when she asserted in her April 2005 VA 9 
Form that she deserved a higher rating because her physician 
had recently increased her cortisteroid dosage.  Also, the 
Veteran's June 2009 VA examination addressed each relevant 
criterion on which an increased rating could be based.  Thus, 
the record reflects that VA has obtained all relevant 
evidence.

In Vazquez-Flores, the Court has stated that "Nothing in law 
or common sense supports a conclusion that the Court should 
put on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant."  Id.  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  The June 2009 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the Veteran has received notice of 
the evidence which was needed to establish the claim and 
since VA has obtained all relevant evidence.  Further, she 
demonstrated an understanding of the evidence required to 
substantiate the higher rating sought and that a higher 
rating would be assigned based on the pertinent diagnostic 
criteria.  The Veteran discussed the pertinent criteria and 
submitted supporting evidence.  Finally, the criteria were 
discussed in the statement of the case and the Veteran was 
told why a higher rating was not warranted under that 
criteria.  

In sum, the Veteran was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the presumption of prejudice has 
been rebutted as the record shows that this error was not 
prejudicial to the Veteran and the essential fairness of the 
adjudication process in this case was preserved.   As there 
is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board finds that VA has fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
her claim.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence she should submit to 
substantiate her claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the Veteran's service-connected skin disability has 
increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.

The Veteran's service-connected dermatitis is currently rated 
at 30 percent under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  A 30 percent rating is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Id.  

A higher rating of 60 percent is warranted where more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  Id. 
  
The Board notes that 38 C.F.R. § 4.118 was amended during the 
pendency of this appeal. 73 Fed. Reg. 54,708-54,712 (October 
23, 2008).  However, this regulatory amendment did not change 
the rating criteria for Diagnostic Code 7806.  Additionally, 
even if it had, the amended criteria are only applicable to 
"applications for benefits received by VA on or after 
October 23, 2008."  Id. at 54,708.  Thus, there is no impact 
on the Veteran's current claim for benefits, which was 
received by VA in November 2003.

In considering the evidence under the laws and regulations, 
the Board concludes that the Veteran's dermatitis is not 
severe enough to warrant a higher 30 percent evaluation.  The 
report from the Veteran's most recent June 2009 VA 
examination demonstrates that the Veteran's dermatitis covers 
less than 5 percent of the exposed areas of her body and less 
than 10 percent of the unexposed areas of her body.  These 
findings demonstrate that the Veteran's dermatitis does not 
cover more than 40 percent of her whole body or 40 percent of 
her exposed areas, as required for a higher evaluation under 
the statute.  See 38 C.F.R. § 4.119, Diagnostic Code 7806.

Additionally, the report from the Veteran's most recent June 
2009 VA exam states that the Veteran has not recent had 
systemic therapy.  While the Veteran has used multiple 
topical steroids to treat her dermatitis, topical steroids 
are by definition not systemic.  Further, even if the Veteran 
received systemic treatment at various points during the 
appeal period, the treatment has not been shown to have been 
constant or near-constant.  Finally, as the June 2009 report 
indicates, the Veteran has not been prescribed systemic 
prednisone or other systemic immunosuppressants.  Thus, an 
increased rating is not warranted based on the type and 
frequency of the Veteran's treatment.

Finally, the Board notes that there is no evidence of record 
that the Veteran's dermatitis causes marked interference with 
her employment (i.e., beyond that already contemplated in the 
assigned evaluation), or that it has necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2008).  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis as there is no 
evidence of marked interference with her employment solely as 
a result of her skin disability.  Thus, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.

In sum, the Board finds that a preponderance of the evidence 
demonstrates that a 30 percent rating most closely 
approximates the Veteran's dermatitis disability.  Thus, the 
benefit of the doubt rule does not apply and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Entitlement to an increased rating of greater than 30 percent 
for dermatitis is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


